Exhibit 10.2

JIVE SOFTWARE

TRANSITION AGREEMENT

for

Anthony Zingale

This Transition Agreement (“Agreement”) is made by and between Anthony Zingale
(“Executive”) and Jive Software, Inc. (the “Company”; the Company and Executive
are collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Executive has been serving as the Company’s Chief Executive Officer and
Chairman of the Company’s Board of Directors (the “Board”);

WHEREAS, the Parties wish to provide for Executive’s orderly transition of his
day-to-day duties as chief executive officer of the Company and wish to continue
Executive’s employment with the Company as Executive Chairman through
November 10, 2015 (the “Transition Period”) pursuant to the terms of this
Agreement; and

WHEREAS, the Parties mutually desire to have the Executive remain on the Board
and provide substantial services as Executive Chairman pursuant to the terms of
this Agreement; and

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

AGREEMENT

1. Title and Duties.

(a) Transition. As of November 10, 2014 (the “Effective Date”), Executive will
voluntarily resign as Chief Executive Officer of the Company and will continue
his employment with the Company as Executive Chairman during the Transition
Period. As Executive Chairman, Executive will render such business and
professional services in the performance of his duties as are set forth on
Exhibit A attached hereto, and such other duties, consistent with such position,
as may be reasonably be assigned to him by the Board from time-to-time. During
the Transition Period, Executive will perform his duties faithfully and to the
best of his ability. For the duration of the Transition Period, Executive agrees
not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board; provided, however, that Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder. At the end of the
Transition Period, Executive’s employment with the Company will terminate unless
the Parties mutually agree in writing otherwise. Notwithstanding anything herein
to the contrary, Executive’s employment with the Company during the Transition
Period shall continue to be at-will and may be terminated by either Party at any
time with or without cause. The actual date of Executive’s termination of
employment is referred to hereunder as the “Separation Date.”



--------------------------------------------------------------------------------

(b) Member of the Board of Directors. As of and following the Effective Date,
Executive will continue to serve as Chairman and member of the Board, subject
any required approval by the Company’s stockholders.

(c) Resignation as an Officer. On the Effective Date, Executive will be deemed
to have resigned from his employment as an officer of the Company and its
subsidiaries voluntarily, without any further required action by the Executive;
provided however, if the Company requests, Executive will execute any documents
necessary to reflect his resignation. After the Effective Date, Executive will
not be an officer of the Company or any of its subsidiaries, although he agrees
to certify the Company’s financial statements for the third fiscal quarter of
2014.

2. Compensation.

(a) Cash Compensation.

(i) During the Transition Period, the Company will pay Executive as compensation
for his services a base salary at his current annualized rate of $450,000 (the
“Base Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding.

(ii) If the Separation Date occurs before the end of the Transition Period,
Executive will be eligible to receive any accrued but unpaid Base Salary. In
addition, if the Separation Date occurs after January 1, 2015 and before the end
of the Transition Period for any reason other than a termination by the Company
for Cause, and, subject to Executive signing and not revoking a release of
claims in a form reasonably satisfactory to the Company (the “Release”) within
60 days following the termination date (the “Release Deadline”), Executive will
continue to receive payments of his Base Salary through the end of the
Transition Period. Such payments will commence not later than 7 calendar days
after the effective date of the Release and include any payments that otherwise
would have been made during such 60-day period, and will continue thereafter in
accordance with the Company’s normal payroll practices through the next Company
payroll date following November 14, 2015.

(iii) For purposes of this Agreement, “Cause” means:

(1) Executive’s commission of an act of material fraud or dishonesty against the
Company;

(2) Any intentional refusal or willful failure to carry out the reasonable
instructions of the Chief Executive Officer or the Board of Directors;

(3) Executive’s conviction of, guilty plea or “no contest” plea to a felony or
to a misdemeanor involving moral turpitude. Moral turpitude means so extreme a
departure from ordinary standards of honesty, good morals, justice, or ethics as
to be shocking to the moral sense of the community;

(4) Executive’s gross misconduct in connection with the performance of his
duties;

 

-2-



--------------------------------------------------------------------------------

(5) Executive’s improper disclosure of confidential information or violation of
material Company policy or the Company code of ethics;

(6) Executive’s breach of his fiduciary duty to the Company; or

(7) Executive’s failure to cooperate with the Company in any investigation or
formal proceeding or Executive’s being found liable in a Securities and Exchange
Commission enforcement action or otherwise being disqualified from serving in
his or her role.

(b) Equity Awards.

(i) During the Transition Period, Executive will continue to vest in his
outstanding Company equity awards to acquire shares of the Company’s common
stock that are listed on Exhibit B attached hereto (each, an “Equity Award”) in
accordance with the existing vesting schedule of each Equity Award, including
that he continue to provide services to the Company through the applicable
vesting date.

(ii) Except as otherwise provided in Section 2(b)(iii), at the end of the
Transition Period, the shares subject to the portion of each Equity Award
identified under the column “To Be Cancelled at 11/10/2015” on Exhibit B will
immediately be forfeited and treated as called for under the terms of the plan
under which it was granted.

(iii) Notwithstanding anything to the contrary, 100% of the then-unvested
portion of each Equity Award will vest and, to the extent applicable, become
exercisable as of the earlier of any of the following events occurring before
the end of the Transition Period: (i) Executive’s death or (ii) immediately
prior to a Change in Control (as defined in by the Company equity incentive plan
under which such Equity Award is granted) as long as Executive is actively
providing services to the Company as of such time. In addition, in the event of
Executive’s termination as a Company service provider occurring after January 1,
2015, for any reason other than a termination by the Company for Cause or due to
Executive’s death, and subject to Executive signing and not revoking a Release
by the Release Deadline, then 100% of the then-unvested portion of each Equity
Award, less that portion identified under the column “To Be Cancelled at
11/10/2015 or Termination” on Exhibit B, will vest and, to the extent
applicable, become exercisable and the portion identified under the column “To
Be Cancelled at 11/10/2015 or Termination” will immediately be forfeited and
treated as called for under the terms of the plan under which the applicable
Equity Award was granted. Upon Executive’s termination by the Company for Cause
before the end of the Transition Period, the then-unvested portion of each
Equity Award will immediately be forfeited and treated as called for under the
terms of the plan under which the applicable Equity Award was granted. For any
Equity Award for which vesting is determined based on the achievement of
performance criteria, the performance criteria will be treated as achieved at
100% of target levels under this subsection. Except as set forth in this
Section 2(b) and Section 2(c) below, each Equity Award will continue to be
subject to the terms and conditions of the applicable Company equity incentive
plan and the award agreement under which it was granted (collectively, the
“Equity Agreements”).

 

-3-



--------------------------------------------------------------------------------

(c) Option Exercise Period. The exercise period for each of Executive’s
outstanding options to acquire shares of the Company’s common stock will remain
exercisable until the earlier of (i) the four (4)-year anniversary of the
Effective Date and (ii) the original expiration date of the applicable option
grant, in each case, subject to earlier termination under the terms of the
applicable Company equity plan under which the option was granted.

(d) Standard Company Benefits. During the Transition Period, Executive will be
entitled to participate in all employee benefit programs for which Executive is
eligible under the terms and conditions of the benefit plans that may be in
effect from time to time and provide by the Company to its senior executives.
The current benefits includes the following: medical insurance, dental
insurance, life insurance, FlexTime, 401(k), and paid holidays. The standard
Company benefits offerings may, at the Company’s discretion, be changed from
time to time.

(e) Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder during the
Transition Period, in accordance with the Company’s expense reimbursement policy
in effect from time to time.

3. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employee
Noncompetition, Proprietary Information and Inventions Agreement with the
Company dated May 5, 2010 (the “Confidentiality Agreement”). Such information
includes, but is not limited to, all customer lists, prospects, business
processes, business models, equipment, records, data, notes, reports, proposals,
correspondence, specifications, drawings, blueprints, sketches, materials, or
other documents or property belonging to the Company.

4. Waiver of Rights under Change of Control and Retention Agreement. In exchange
for the promises made herein by the Company, Executive agrees to waive his
rights under Executive’s Change of Control and Retention Agreement, effective
December 12, 2011 (the “Retention Agreement”) and the Retention Agreement shall
terminate as of the Effective Date.

5. No Good Reason. The execution of this Agreement, the change of Executive’s
title to Executive Chairman, any duties or responsibilities assigned to him in
this new position that are reasonably consistent with duties and
responsibilities of this position at similarly situated companies, or any other
provision of this Agreement will not constitute “Good Reason” under the
Retention Agreement, the employment agreement with the Company dated May 3, 2010
(the “Employment Agreement”), or any other agreement or arrangement between the
Company and Executive that is in effect as of the date hereof.

6. Golden Parachute Excise Tax Best Results. In the event that the benefits
provided for in this Agreement or otherwise payable to Executive (collectively,
the “Payments”) (x) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(y) would be subject to the excise tax imposed by Section 4999 of the Code, then
such Payments shall be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
Payments being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes

 

-4-



--------------------------------------------------------------------------------

and the excise tax imposed by Section 4999, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. Unless the Company and Executive otherwise agree in writing, the
determination of Executive’s excise tax liability and the amount required to be
paid under this Section 4 shall be made in writing by a nationally-recognized
independent accounting firm selected by the Company (the “Accountants”). For
purposes of making the calculations required by this Section 4, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 6. Any
reduction in payments and/or benefits required by this Section 6 shall occur in
the following order: (i) reduction of cash payments; (ii) reduction of
acceleration of vesting of Equity Awards; and (iii) reduction of other benefits
paid to Executive. In the event that acceleration of vesting of Equity Awards is
to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant for Executive’s Equity Awards.

7. Section 409A. It is intended that none of the payments or benefits under this
Agreement will constitute deferred compensation under Section 409A of the Code,
any final regulations and guidance under that statute, and any applicable state
law equivalent, as each may be amended or promulgated from time to time
(“Section 409A”), but rather such payments and benefits will be exempt from
Section 409A as payable only within the “short-term deferral period” pursuant to
Treasury Regulation Section 1.409A-1(b)(4), or as resulting from an involuntary
separation from service pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii) that does not exceed the applicable limit set forth
in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), or as amounts payable
upon death or a change in control event (within the meaning of Section 409A, or
otherwise be exempt or comply with Section 409A, and any ambiguities or
ambiguous terms will be interpreted in such manner. Each payment and benefit
payable under this Agreement is intended to constitute a separate payment under
Treasury Regulation Section 1.409A-2(b)(2). In no event will the Company
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

8. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

9. Arbitration. Any dispute, controversy or claim between the parties arising
out of or relating to this Agreement (whether based in contract or tort, in law
or equity), or any breach or asserted breach thereof, shall be determined and
settled exclusively by arbitration in San Jose, California, in accordance with
the rules for dispute resolution of JAMS. Judgment on the award may be entered
in any court of competent jurisdiction. Notwithstanding this Section 9, the
parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction or other interim or provisional relief
as may be necessary, without breach of this Agreement and without abridgment of
the powers of the arbitrator. The parties hereby submit themselves to the
Superior Court of California in and for the County of Santa Clara as the sole
and exclusive venue for the purpose of enforcing this Agreement. This Section 9
shall survive any termination of this Agreement.

 

-5-



--------------------------------------------------------------------------------

10. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement.

11. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise), shall
assume the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 11 or which becomes
bound by the terms of this Agreement by operation of law. The terms of this
Agreement and all rights of the Employee hereunder shall inure to the benefit
of, and be enforceable by, Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, the
validity of the other provisions of this Agreement shall not be impaired. If any
provision of this Agreement shall be deemed invalid as to its scope, then,
notwithstanding such invalidity, such provision shall be valid to the fullest
extent permitted by law, and the parties agree that, if any court or arbitrator
makes such a determination, such court or arbitrator shall have the power to
modify the duration, scope and/or area of such provision and/or to delete
specific words and phrases by “blue penciling” and, in its reduced or blue
penciled form, to enforce such provision to the fullest extent permitted by law.

13. Entire Agreement. This Agreement, the Confidentiality Agreement, the
applicable Equity Agreements, and the Indemnification Agreement by and between
the Company and Executive, dated December 12, 2011, constitute the entire
agreement and understanding between the Parties concerning the subject matter of
this Agreement and all prior representations, understandings, and agreements
concerning the subject matter of this Agreement have been superseded by the
terms of this Agreement, including, without limitation, the Employment Agreement
and the Retention Agreement.

14. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

15. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by Executive for himself
and by a member of the Board. No provision of this Agreement can be changed,
altered, modified, or waived except by an executed writing by the Parties.

 

-6-



--------------------------------------------------------------------------------

16. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California. Executive
consents to personal and exclusive jurisdiction and venue in the State of
California.

17. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    JIVE SOFTWARE, INC. Dated: 11/3/14     By  

/s/ Charles J. Robel

      Charles J. Robel       Lead Independent Director of       Jive Software,
Inc. AGREED:     ANTHONY ZINGALE, an individual Dated: 11/3/14    

/s/ Anthony Zingale

 

-8-



--------------------------------------------------------------------------------

Exhibit A

DUTIES AND RESPONSIBILITIES – EXECUTIVE CHAIRMAN

 

  •   Nurture identified key strategic customer relationships.

 

  •   Engage in maintaining/developing strategic partnership relations at the
requests of the Office of the Chief Executive Officer (“OCEO”).

 

  •   Engage in strategic customer selling at request of OCEO and field sales
executives.

 

  •   Offer perspective to OCEO on any critical executive staff changes or
organizational changes. Participate as requested by OCEO in
screening/interviewing/recommending potential candidates.

 

  •   Offer perspective to OCEO on fundamental business and product portfolio
decisions.

 

  •   Engage as requested by Board and/or OCEO in any external M&A process.

 

  •   Meet with shareholder and/or present at Investor Conferences if requested
by OCEO.

 

  •   In collaboration with the OCEO, set agenda and chair board meetings.



--------------------------------------------------------------------------------

Exhibit B

Company Equity Awards

 

Grant Number

  Grant
Date     Plan/Type     Shares     Price     Vested on
11/10/2014     Exercised
or
Released     Cancelled
at
10/28/2014     Vested
and Not
Exercised     Vesting
During 1
year post
CEO
period
(subject
to
continued
service)     Vested
11/10/2015
(subject to
continued
service)     To Be
Cancelled
at
11/10/2015
or
Termination     Previously
Exercised     Options
Exercisable
at
11/10/2015
(if vested)     PSU
Potentially
Vested  

000188

    10/11/2007        2007/NQ        190,000      $ 0.30        190,000       
(190,000 )        0        0        190,000        0        (190,000 )      0   
 

I00364

    03/11/2010        2007/ISO        66,225      $ 1.51        66,225       
(66,225 )        0        0        66,225        0        (66,225 )      0     

N00364

    03/11/2010        2007/NQ        383,406      $ 1.51        383,406       
(383,406 )        0        0        383,406        0        (383,406 )      0   
 

001310

    05/23/2012        2011/NQ        112,500      $ 17.41        67,969        0
         67,969        28,125        96,094        (16,406 )      0       
96,094     

000431

    06/03/2010        2007/NQ        2,757,784      $ 1.75        2,757,784     
  (1,663,061 )        1,094,723        0        2,757,784        0       
(1,663,061 )      1,094,723     

001319

    05/23/2012        2011/RSU        112,500      $ 0.00        56,250       
(56,250 )        0        28,125        84,375        (28,125 )      (56,250 ) 
    28,125     

002057

    05/31/2013        2011/PSU        25,000      $ 0.00        0        0     
  (25,000 )      0        0        0        (25,000 )      0        0     

002058

    05/31/2013        2011/RSU        75,000      $ 0.00        18,750       
(18,750 )        0        18,750        37,500        (37,500 )      (18,750 ) 
    18,750     

002059

    05/31/2013        2011/ISO        23,668      $ 16.90        5,294        0
         5,294        5,554        10,848        (12,820 )      0        10,848
    

002060

    05/31/2013        2011/NQ        76,332      $ 16.90        30,122        0
         30,122        19,447        49,569        (26,763 )      0       
49,569     

002437

    03/01/2014        2011/RSU        200,000      $ 0.00        33,334       
(33,334 )        0        66,668        100,002        (99,998 )      (33,334 ) 
    66,668     

002461

    03/01/2014        2011/ISO        12,285      $ 8.14        0        0     
    0        0        0        (12,285 )      0        0     

002462

    03/01/2014        2011/NQ        287,715      $ 8.14        50,000        0
         50,000        75,000        125,000        (162,715 )      0       
125,000     

002471

    03/01/2014        2011/PSU        100,000      $ 0.00        0        0     
    0        0        0        (66,666 )      0        0        33,334   

TOTAL

        4,422,415          3,659,134        (2,411,026 )      (25,000 )     
1,248,108        241,669        3,900,803        (488,278 )      (2,411,026 )   
  1,489,777        33,334   